Exhibit 10.1

 

EXCHANGE AGREEMENT

 

THIS EXCHANGE AGREEMENT (the “Agreement”) is dated as of December __, 2014, by
and between DELMAR PHARMACEUTICALS, INC., a Nevada corporation (the “Company”),
and ________________________________________________ (the “Investor”). 

 

WHEREAS:

 

A. As of December 19, 2014, the Company has: outstanding warrants to purchase
7,209,404 shares of the Company’s Common Stock issued in the Company’ private
placement financings that closed on January 25, 2013, January 31, 2013, February
8, 2013, February 21, 2013, February 28, 2013, March 1, 2013, and March 6, 2013
(the “Private Placement Warrants”).

 

B. As of the date hereof, Investor owns Private Placement Warrants to purchase
an aggregate of __________ shares of Common Stock of the Company;

 

C. The Company and the Investor desire to enter into this Agreement, pursuant to
which, among other things, the Company and the Investor shall exchange Private
Placement Warrants to purchase an aggregate of __________ shares of the
Company’s Common Stock (the “Investor Warrants”) and the Company shall issue to
such Investor one share (the “Shares”) of the Company’s Common Stock par value
$.001 per share in exchange for every three Investor Warrants exchanged by such
Investor and exchange pursuant to this Agreement;

 

D. The exchange of the Investor Warrants for the Shares is being made in
reliance upon the exemption from registration provided by Section 3(a)(9) of the
Securities Act of 1933, as amended (the “1933 Act”).

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. EXCHANGE.

 

1.1 Exchange. Subject to the satisfaction or waiver of the conditions with
respect to the Closing set forth in Sections 5 and 6 below, at the Closing the
Investor and the Company shall, pursuant to Section 3(a) (9) of the 1933 Act,
exchange the Shares for the Investor Warrants such that the Company shall issue
to the Investor one share of the Corporation’s Common Stock for every three
Investor Warrants exchanged by the Investor (the “Exchange”):

 

(a) Closing. The issuance of the Shares (the “Closing”) shall occur at the
offices of Sichenzia Ross Friedman Ference LLP. The date and time of the Closing
shall be 10:00 a.m., New York time, on the first (1st) Business Day on which the
conditions to the Closing set forth in Sections 5 and 6 below are satisfied or
waived (or such later date as is mutually agreed to by the Company and
Investor).

 

(b) Consideration. At the Closing, the Shares shall be issued to the Investor in
exchange for the Investor Warrants being exchanged by such Investor without the
payment of any additional consideration. At the Closing, the Company shall issue
the Investor one Share of the Company’s Common Stock for in exchange for the
every three Investor Warrants exchanged by the Investor. In lieu of issuing
fractional shares, the Company will round up in the event that an Investor would
be entitled to receive less than one share of Common Stock.

 



1

 

 

(c) Delivery. In exchange for the Investor Warrants being exchanged by the
Investor, within ten (10) business days of receipt by the Company from the
Investor (or its designee) of the original Investor Warrant, which shall be
delivered on or prior to the Closing, the Company shall deliver or cause to be
delivered to the Investor the Shares at such address set forth on the signature
page for delivery of the Shares. As of the Closing, the Investor Warrants
exchanged by such Investor pursuant to this Agreement shall be null and void and
any and all rights arising thereunder shall be extinguished. If the Investor
exchanges less than the total number of Investor Warrants owned by such
Investor, the Company will send (as soon as practicable after the Closing) the
Investor new Investor Warrants which shall be on the same form, including the
current exercise prices and amounts, of such Investor Warrants that are not
exchanged pursuant to this Agreement.

 

2. COMPANY REPRESENTATIONS AND WARRANTIES.

 

2.1 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
to issue the Shares in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby, including, without
limitation, the issuance of the Shares has been duly authorized by the Company's
Board of Directors and no further filing, consent, or authorization is required
by the Company, its Board of Directors or its stockholders. This Agreement has
been duly executed and delivered by the Company, and constitutes the legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws.

 

2.2 No Conflict. The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance of the Shares
will not (i) result in a violation of the articles of incorporation or other
organizational documents of the Company or any of its subsidiaries, any capital
stock of the Company or any of its subsidiaries or bylaws of the Company or any
of its subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and applicable to the Company or any of its subsidiaries
or by which any property or asset of the Company or any of its subsidiaries is
bound or affected except, in the case of clause (ii) or (iii) above, to the
extent such violations that could not reasonably be expected to have a material
adverse effect on the Company or its subsidiaries.

 

2.3 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Investor contained herein, the offer and issuance by the
Company of the issuance of the Shares is exempt from registration pursuant to
the exemption provided by Section 3(a)(9) of the 1933 Act and the exemption
provided by Rule 506 of Regulation D promulgated under the 1933 Act.

 

2.4 Issuance of Securities. The issuance of the Shares is duly authorized and
upon issuance in accordance with the terms of this Agreement, shall be validly
issued, fully paid and non-assessable and free from all taxes, liens, charges
and other encumbrances with respect to the issue thereof.

 

2.5 Transfer Taxes. On the Closing, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Shares to be exchanged with the Investor hereunder will be,
or will have been, fully paid or provided for by the Company.

 



2

 

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

As a material inducement to the Company to enter into this Agreement and
consummate the exchange, Investor represents, warrants and covenants with and to
the Company as follows:

 

3.1 Authorization and Binding Obligation. The Investor has the requisite legal
capacity, power and authority to enter into, and perform under, this Agreement
and to exchange such Investor’s Investor Warrants and receive the Shares in
exchange thereof. The execution, delivery and performance of this Agreement and
performance by such Investor and the consummation by such Investor of the
transactions contemplated hereby have been duly authorized by all requisite
corporate, partnership or similar action on the part of such Investor and no
further consent or authorization is required. This Agreement has been duly
executed and delivered by the Investor, and constitutes the legal, valid and
binding obligations of the Investor, enforceable against the Investor in
accordance with its respective terms, except as such enforceability may be
limited by general principles of equity or applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally, the enforcement of applicable creditors' rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities laws. Investor understands that be
executing this Agreement, Investor is automatically and irrevocably and
contemporaneously exchanging such Investor’s Investor Warrants and thereafter
such Investor Warrants will be null and void.

 

3.2 Beneficial Owner. With respect to the Investor Warrants being exchanged by
the Investor (i) the Investor owns, beneficially and of record, good and
marketable title to such Investor Warrants free and clear of any taxes or
encumbrances; (ii) the Investor Warrants being exchanged by the Investor are not
subject to any transfer restriction; (iii) the Investor has not entered into any
agreement or understanding with any person or entity to dispose of the Investor
Warrants; and (iv) at the Closing, the Investor will convey to the Company good
and marketable title to the Investor Warrants, free and clear of any security
interests, liens, adverse claims, encumbrances, taxes or encumbrances.

 

3.3 Accredited Investor. Such Investor is an accredited investor as defined in
Rule 501(a) of Regulation D, as amended, under the 1933 Act. Such Investor has
accurately completed the Accredited Investor Questionnaire included with this
Agreement.

 

3.4 Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Shares in
compliance with applicable federal and state securities laws. Nothing contained
herein shall be deemed a representation or warranty by such Investor to hold the
Shares for any period of time. Such Investor is not a broker-dealer registered
with the SEC under the 1934 Act or an entity engaged in a business that would
require it to be so registered.

 

3.5 Disclosure of Information. Investor has had the opportunity to review the
current business prospects, financial condition and operating history of the
Company as set forth in the filings that the Company has made with the
Securities and Exchange Commission, including, but not limited to, the Company’s
Transition Report on form 10-K for the transition period from January 1, 2014 to
June 30, 2014 and the Company’s Quarterly Report on Form 10-Q for the quarter
ended September 30, 2014. The Investor has also had the opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions pertaining to my execution of this Agreement and the Investor has
received all the information Investor consider necessary or appropriate for
deciding whether to exchange such Investor’s Investor Warrants.

 



3

 

 

3.6 Proceedings. No proceedings are pending or, to the knowledge of the
Investor, threatened before any court, arbitrator or administrative or
governmental body that would adversely affect the Investor’s right and ability
to surrender and exchange Investor Warrants.

 

3.7 Tax Consequences. The Investor acknowledges that the purchase of the Shares
may involve tax consequences to the Investor and that the contents of this
Agreement do not contain tax advice. Investor acknowledges that it has not
relied and will not rely upon the Company with respect to any tax consequences
related to the exchange of such Investor’s Warrants. The Investor assumes full
responsibility for all such consequences and for the preparation and filing of
any tax returns and elections which may or must be filed in connection with such
Investor Warrants.

 

3.8 Reliance on Exemptions. The Investor understands that the Shares are being
offered and exchanged in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and the Investor’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of the Investor set forth herein in order to determine the
availability of such exemptions and the eligibility of the Investor to acquire
the Shares. Investor acknowledges that that neither the Securities Exchange
Commission nor any state securities commission has approved or disapproved of
the transactions contemplated herein, passed up on the merits or fairness of the
transaction; or passed upon the adequacy or accuracy of the disclosure in this
document.

 

3.9 Transfer Restrictions. Investor acknowledges that the Shares will be when
issued to the Investor “restricted securities” and may not be sold by the holder
absent a registration statement covering the resale of the Shares or an
exemption from the registration requirement.  

 

4. COVENANTS.

 

4.1 Reasonable Best Efforts. The Company shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 5 of this Agreement. The Investor shall use its reasonable best efforts
to timely satisfy each of the conditions to be satisfied by it as provided in
Section 6 of this Agreement.

 

4.2 Holding Period. For the purposes of Rule 144, the Company acknowledges that
the holding period of the Shares may be tacked onto the holding period of the
Investor Warrants, and the Company agrees not to take a position contrary to
this Section 4.2. Upon receipt of an opinion of counsel to the Investor, in a
form reasonably acceptable to the Company, the Company agrees to take all
actions reasonably necessary to issue the Common Stock upon the sale of the
Shares without any restrictive legend and without the need for any additional
action by the Investor following any sale of such Shares if such Shares are
eligible for sale under Rule 144, without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Shares and without volume or manner-of-sale restrictions.

 

4.3 No Trading. The Investor agrees not to directly or indirectly purchase, sell
make any short sale of, loan grant any option for the purchase of, or otherwise
transfer or dispose of the Company’s Common Stock (or other securities,
warrants, or other forms of convertible securities outstanding or other rights
to acquire such securities) until the Company has filed an 8-K with the
Securities Exchange Commission announcing this Agreement and the transactions
contemplated herein.

 



4

 

 

5. CONDITIONS TO COMPANY’S OBLIGATIONS HEREUNDER.

 

The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions (except to the extent such
condition is expressly conditional to a specific closing, in which case such
condition shall only apply to such specific closing), provided that these
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion by providing the Investor with prior written
notice thereof:

 

5.1 The Investor shall have duly executed this Agreement and delivered the same
to the Company.

 

5.2 The representations and warranties of the Investor shall be true and correct
in all material respects as of the date when made and as of the Closing as
though made at that time (except for representations and warranties that speak
as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing.

 

5.3 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 

6. CONDITIONS TO INVESTOR’S OBLIGATIONS HEREUNDER.

 

The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions (except to the extent such condition is
expressly conditional to a specific closing, in which case such condition shall
only apply to such specific closing), provided that these conditions are for the
Investor’s sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:

 

6.1 The Company shall have duly executed and delivered this Agreement.

 

6.2 Each and every representation and warranty of the Company shall be true and
correct in all material respects as of the date when made and as of the Closing
as though originally made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied in
all material respects with the covenants, agreements and conditions required to
be performed, satisfied or complied with by the Company at or prior to the
Closing.

 

6.3 The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the transactions contemplated by
this Agreement.

 

6.4 No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction that prohibits the consummation
of any of the transactions contemplated by this Agreement.

 



5

 



 

7. MISCELLANEOUS.

 

7.1 Legends. The Investor acknowledges that the certificate(s) representing the
Shares shall each conspicuously set forth on the face or back thereof a legend
in substantially the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

7.2 Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address for such
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY
HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 

7.3 Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, any one of which need not contain the signatures of more than one
party, but all such counterparts taken together will constitute one and the same
Agreement. This Agreement, to the extent delivered by means of a facsimile
machine or electronic mail (any such delivery, an “Electronic Delivery”), shall
be treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person. At the request of any party
hereto, each other party hereto shall re-execute original forms hereof and
deliver them in person to all other parties. No party hereto shall raise the use
of Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.

 



6

 

 

7.4 Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

7.5 Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

7.6 Entire Agreement; Amendments. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, contains the entire understanding of the parties with respect to
the matters covered herein and, except as specifically set forth herein, neither
the Company nor Investor makes any representation, warranty, covenant or
undertaking with respect to such matters. No provision of this Agreement may be
amended other than by an instrument in writing signed by the Company and the
Investor, and any amendment to this Agreement made in conformity with the
provisions of this Section shall be binding upon the Investor. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

 

7.7 Notices. To be effective, any notice, consent, or communication required or
permitted to be given in connection with this Agreement must be in writing and
personally delivered or sent by messenger, fax, overnight courier, electronic
mail, or certified mail and when to the Company, addressed to Delmar
Pharmaceuticals, Inc. Suite 720-999 West Broadway, Vancouver, British Columbia
Canada, Canada V5Z 1K5, Facsimile Number (604) 608-5685, email,
spraill@delmarpharma.com, attention Scott Praill, or, in the case of an
Investor, to the Investor’s address indicated on the Investor’s signature page,
or to such other address and/or email address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change. All
notices, consents, and communications are deemed delivered and received by the
receiving party (i) if personally delivered or delivered by messenger, on the
date of delivery or on the date delivery was refused, (ii) if delivered by fax
transmission or electronic mail, upon receipt of confirmation of the party
transmitting such fax or electronic mail, or (iii) if delivered by overnight
courier or certified mail, on the date of delivery as established by the return
receipt, courier service confirmation, or similar documentation (or the date on
which the courier or postal service, as the case may be, confirms that
acceptance of delivery was refused or undeliverable).

 

7.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. Investor may not assign some
or all of its rights hereunder without the consent of the Company.

 



7

 

 

7.9 Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

 

[signature page follows]

 



8

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature pages to this Agreement to be duly executed as of the date first
written above.

 

  COMPANY:       DELMAR PHARMACEUTICALS, INC.      
By:________________________________   Name: Jeffrey Bacha   Title:  Chief
Executive Officer       INVESTOR:      

________________________________ 

         

Address for Notice to Investor, including email address:

 

 

 

 

 

Address for Delivery of the Shares (if different than the address for Notice to
the Investor)

 

 

9



 

 